Name: 98/701/JHA: Council Decision of 3 December 1998 on common standards relating to filling in the uniform format for residence permits
 Type: Decision
 Subject Matter: executive power and public service;  technology and technical regulations;  international law;  European Union law
 Date Published: 1998-12-09

 9.12.1998 EN Official Journal of the European Communities L 333/8 COUNCIL DECISION of 3 December 1998 on common standards relating to filling in the uniform format for residence permits (98/701/JHA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Joint Action 97/11/JHA of 16 December 1996 concerning a uniform format for residence permits (1), and in particular Article 2(1) thereof, Whereas it is necessary to establish common standards relating to filling in the said format, so as to ensure the uniform aspect thereof; Whereas this Decision does not affect the competence of Member States relating to the recognition of States and territorial entities, as well as of passports and travel documents issued by these States or entities; whereas the attribution of the codes in the Appendix to this Decision is of a purely administrative nature and is without prejudice to the determination of the nationality of third country residents, HAS DECIDED AS FOLLOWS: Article 1 The uniform format for residence permits shall be filled in in accordance with the procedures contained in the Annex hereto. Article 2 The Council shall examine, at least once a year, the procedures and codes contained in the Annex and the Appendix hereto with a view to adapting them. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 3 December 1998. For the Council The President K. SCHLÃ GL (1) OJ L 7, 10. 1. 1997, p. 1. ANNEX I. PROCEDURES FOR COMPLETION OF THE COMMON REFERENCE AREA OF THE STICKER IN THE UNIFORM FORMAT OF THE RESIDENCE PERMIT. The format adopted for the sticker is in ID2 format (conforming with the dimensions for the ID2 type card (ISO7810)). There are eight spaces to be completed in accordance with the technical specifications, where appropriate, as follows: 1. Permit No The number of the document shall appear in this space (protected by special security features and preceded by a letter code), in accordance with part one paragraph 3.7 (initial letters) as detailed in paragraph 3.2) of the technical specifications. 2. Name The surname(s) and first name(s) shall be inserted here in order. The surname(s) and first name(s) on the document to which the sticker is attached must be exactly the same as those on the sticker. 3. Valid until space The relevant date of expiry shall be entered in this space or, if necessary, a word or a code indicating unlimited validity. Member States shall forward to the General Secretariat of the Council the various words or codes referred to in the previous subparagraph, to enable the Secretariat to draw up a list for distribution to all Member States. Such a list could also be used as an additional device for discovering falsifications. Where an expiry date is entered, the date must be entered by means of three groups of two figures in the following order, two for the day, two for the month and two for the year, to be separated by a hyphen, and the first figure shall be a nought where the number is lower than 10 (e.g. 15-01-96: 15 January 1996). 4. Place/date of issue This space shall indicate the place and date of issue of the residence permit. The date of issue shall be entered by means of three groups of two figures in the order laid down in the third subparagraph of point 3. 5. Type of permit This space shall show the specific type of the residence permit issued by the Member State to the national of a third country. This space should not be harmonised because of disparities between the laws of the Member States. However, Member States will forward to the General Secretariat of the Council the various references they include in this space to enable the Secretariat to draw up a list for distribution to all Member States. Such a list could also be used as an additional device for discovering falsifications. 6. Remarks Member States may enter in this space information and remarks for national use which are required by national provisions concerning nationals from third countries, including information on authorisation to work and passport number. Member States will forward to the General Secretariat of the Council the various permanent references they include in this space to enable the Secretariat to draw up a list for distribution to all Member States. Such a list could also be used as an additional device for discovering falsifications. 7. Date/signature/authorisation Where necessary, the issuing authority may affix here its signature and its stamp and/or require the holder to affix his signature. If this space is used, the date should be entered by means of three groups of two figures in the order laid down in the third subparagraph of point 3. Where the Member State's legislation or practices require the affixing of an issuing-office stamp, the stamp should be located in the rectangle bounded on the right by the right edge of the sticker, on the left by the Remarks box, above by the emblem of the Member State and below by the machine-readable area. It is also desirable that the stamp consist of a rectangle 1 cm high Ã  2,5 cm wide showing the name of the authority issuing the residence permit and the signature and/or the date. The signature and/or the date should be framed on each side by three parallel horizontal lines, the middle one being half as long as the other two. 8. Machine-readable area The area reserved for machine reading (including codes indicating nationality or other status) shall be completed in accordance with the standards of the International Civil Aviation Organisation (ICAO), as set out in the technical specification. On the second line, either the number of the permit or the passport number shall be recorded. The three codes relating to the nationality or status of the permit holder shall be entered in accordance with the list in the Appendix. Member States shall notify the General Secretariat of the Council whether they intend to record the permit or the passport number. The Secretariat will circulate this information to all Member States. II. PROCEDURES FOR COMPLETION OF THE COMMON REFERENCE AREA OF THE STAND-ALONE DOCUMENT IN THE UNIFORM FORMAT OF THE RESIDENCE PERMIT. The format adopted for the stand-alone document is either the ID1 or ID2 format in accordance with ISO standard 7810.1995. In both formats there are 12 boxes to be completed in accordance with the technical specifications where appropriate. A. FRONT 1. Permit No The number of the document shall appear in this space preceded by a letter code, in accordance with Part 2 of paragraph 3.2 (initial letter(s) as detailed in Part I, paragraph 3.2) of the technical specifications. 2. Name The surname(s) and first name(s) shall be inserted here in order. 3. Valid until space The corresponding date of expiry shall be entered in this space or, if necessary, a word or a code indicating unlimited validity. Member States shall forward to the General Secretariat of the Council the various words or codes referred to in the previous subparagraph, to enable the Secretariat to draw up a list for distribution to all Member States. Such a list could also be used as an additional device for discovering falsifications. Where an expiry date is entered, the date must be entered by means of three groups of two figures in the following order, two for the day, two for the month and two for the year, to be separated by a hyphen, and the first figure shall be a nought where the number is lower than 10 (e.g. 15-01-96: 15 January 1996). 4. Place/date of issue This space shall indicate the place and date of issue of the residence permit. The date of issue shall be entered by means of three groups of two figures in the order laid down in the third subparagraph of point 3. 5. Type of permit This space shall show the specific type of the residence permit issued by the Member State to the national of a third country. This space should not be harmonised because of disparities between the laws of the Member States. However, Member States will forward to the General Secretariat of the Council the various references they include in this space to enable the Secretariat to draw up a list for distribution to all Member States. Such a list could also be used as an additional device for discovering falsifications. 6. Remarks Member States may enter in this space information and remarks for national use which are required by national provisions concerning nationals from third countries, incuding information on authorisation to work. Member States will forward to the General Secretariat of the Council the various permanent references they include in this space to enable the Secretariat to draw up a list for distribution to all Member States. Such a list could also be used as an additional device for discovering falsifications. 7. Date/signature/authorisation Where necessary, the issuing authority may affix here its signature and its stamp and/or require the holder to affix his signature. If this space is used, the date should be entered by means of three groups of two figures in the order laid down in the third subparagraph of point 3. Where the Member State's legislation or practices require the affixing of an issuing-office stamp, the stamp could be located in the rectangle bounded on the right by the right edge of the standalone document, on the left by the Remarks box, above by the emblem of the Member State and below by the base of the card in the ID1 format, or by the machine-readable area in the ID2 format. It is also desirable that the stamp consist of a rectangle 1 cm high x 2,5 cm (1) wide showing the name of the authority issuing the residence permit and the signature and/or the date; the signature and/or the date should be framed on each side by three parallel horizontal lines, the middle one being half as long as the other two. B. BACK Where there is a stand-alone document, the following additional references shall appear on the back. 8. Date and place of birth Reference to the place and date of birth of the holder of the residence permit shall be entered here. The place of birth shall be the name of the city, if known, as well as the country where the holder of the permit was born. Reference to the country of birth must be given since the holder's nationality may be different from the country of his birth. The date of birth shall be entered by means of three groups of two figures in the order laid down in the third subparagraph of point 3. 9. Nationality The nationality or any other status of the holder of the residence permit shall be entered here. Reference to the nationality shall be by reference to the name of the country of which the foreigner is a national, or to any other relevant status, e.g. Colombia. 10. Sex The sex of the holder of the residence permit shall be entered here in accordance with ICAO standards for the machine-readable zone. Member States will forward to the General Secretariat of the Council the various references they include in this box to enable the Secretariat to draw up a list for distribution to all Member States. Such a list could also be used as an additional device for discovering falsifications. 11. Remarks Member States may enter in this box information and remarks for national use which are required by national provisions concerning nationals from third countries, for example the holder's address. Member States will forward to the General Secretariat of the Council the various references they include in this box to enable the Secretariat to draw up a list for distribution to all Member States. Such a list could also be used as an additional device for discovering falsifications. 12. Machine-readable area (on reverse side of the document in ID1 format and on the front of the document in ID2 format) The area reserved for machine reading (including codes indicating nationality or other status) shall be completed in accordance with the standards of the International Civil Aviation Organisation (ICAO), as set out in the technical specification. The three codes relating to the nationality or status of the permit holder shall be entered in accordance with the list in the Appendix. (1) For ID1format, these dimensions should be reduced by half. Appendix List of the codes for entering the nationality or status of the holder of the residence permit in the machine-readable area Country Code EUROPE Albania ALB Andorra AND Armenia ARM Azerbaijan AZE Belarus BLR Bosnia and Herzegovina BIH Bulgaria BGR Croatia HRV Cyprus CYP Czech Republic CZE Estonia EST Georgia GEO Holy See (Vatican City State) VAT Hungary HUN Latvia LVA Lithuania LTU Malta MLT Moldova, Republic of MDA Monaco MCO Poland POL Romania ROM Russian Federation RUS San Marino SMR Slovakia SVK Slovenia SVN Switzerland CHE The former Yugoslav Republic of Macedonia FRM Turkey TUR Ukraine UKR Yugoslavia, Federal Republic of YUG AFRICA Algeria DZA Angola AGO Benin BEN Botswana BWA Burkina Faso BFA Burundi BDI Cameroon CMR Cape Verde CPV Central African Republic CAF Chad TCD Comoros COM Congo COG Congo, the Democratic Republic of the COD Cote d'Ivoire CIV Djibouti DJI Egypt EGY Equatorial Guinea GNQ Eritrea ERI Ethiopia ETH Gabon GAB Gambia GMB Ghana GHA Guinea GIN Guinea-Bissau GNB Kenya KEN Lesotho LSO Liberia LBR Libyan Arab Jamahiriya LBY Madagascar MDG Malawi MWI Mali MLI Mauritania MRT Mauritius MUS Morocco MAR Mozambique MOZ Namibia NAM Niger NER Nigeria NGA Rwanda RWA Sao Tome and Principe STP Senegal SEN Seychelles SYC Sierra Leone SLE Somalia SOM South Africa ZAF Sudan SDN Swaziland SWZ Tanzania, United Republic of TZA Togo TGO Tunisia TUN Uganda UGA Zambia ZMB Zimbabwe ZWE AMERICA Antigua and Barbuda ATG Argentina ARG Bahamas BHS Barbados BRB Belize BLZ Bolivia BOL Brazil BRA Canada CAN Chile CHL Colombia COL Costa Rica CRI Cuba CUB Dominica DMA Dominican Republic DOM Ecuador ECU El Salvador SLV Grenada GRD Guatemala GTM Guyana GUY Haiti HTI Honduras HND Jamaica JAM Mexico MEX Nicaragua NIC Panama PAN Paraguay PRY Peru PER Saint Kitts and Nevis KNA Saint Lucia LCA Saint Vincent and the Grenadines VCT Suriname SUR Trinidad and Tobago TTO United States of America USA Uruguay URY Venezuela VEN ASIA Afghanistan AFG Bahrain BHR Bangladesh BGD Bhutan BTN Brunei Darussalam BRN Cambodia KHM China CHN (1) East Timor TMP India IND Indonesia IDN Iran (Islamic Republic of) IRN Iraq IRQ Israel ISR Japan JPN Jordan JOR Kazakhstan KAZ Korea, Democratic People's Republic of PRK Korea, Republic of KOR Kuwait KWT Kyrgyzstan KGZ Lao People's Democratic Republic LAO Lebanon LBN Malaysia MYS Maldives MDV Mongolia MNG Myanmar MMR Nepal NPL Oman OMN Pakistan PAK Palestine * Philippines PHA Qatar QAT Saudi Arabia SAU Singapore SGP Sri Lanka LKA Syrian Arab Republic SYR Tajikistan TJK Thailand THA Turkmenistan TKM United Arab Emirates ARE Uzbekistan UZB Vietnam VNM Yemen YEM OCEANIA Australia AUS Fiji FJI Kiribati KIR Marshall Islands MHL Micronesia (Federated States of) FSM Nauru NRU New Zealand NZL Palau PLW Papua New Guinea PNG Samoa WSM Solomon Islands SLB Tonga TON Tuvalu TUV Vanuatu VUT The following codes are also used: Stateless XXA Refugees (Convention of 28 July 1951) XXB Other refugees XXC International Committee of the Red Cross CRC UNHCR UNR (1) For residents of Hong Kong, the code HKG may be used.